COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-026-CR





CHRIS CRAVEN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Pursuant to a plea bargain, the trial court convicted Appellant Chris Craven 
upon his plea of guilty to the offense of theft of property worth $1,500–$20,000 and sentenced him to one year’s confinement in a state jail facility.  Appellant filed a timely notice of appeal.

The trial court’s certification states that this is a plea-bargained case, that Appellant has no right to appeal, and that he has waived the right of appeal.  Accordingly, we informed Appellant’s counsel by letter on February 4, 2009, that this appeal was subject to dismissal unless Appellant or any party showed grounds for continuing it on or before February 16, 2009.
(footnote: 2)  The response does not show grounds for continuing the appeal.  We therefore dismiss this appeal.
(footnote: 3)
								PER CURIAM

PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  March 12, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.


2:See
 Tex. R. App. P. 25.2(a)(2), (d).


3:See
 Tex. R. App. P. 25.2(d), 43.2(f).